MoALLISTER, J.,
dissenting.
Under the original formula adopted in 1941 when Providence Hospital was opened, the doctors’ income depended solely on the billings of the radiology department. As work was billed they acquired an interest in the accounts due; when the X-ray bills were paid the doctors received a share of the payments. But it was a share only of the payments on the *444amounts billed by tbeir own department and their interest in those billings continued until the bills were paid. In effect, they had a proportionate interest in the billings of the radiology department as they accrued.
On the other hand, under the formula adopted in 1953, known as Formula No. 2, the determinative factor was the monthly cash receipts of the hospital as a whole. Of those receipts the doctors received a percentage each month. The percentage varied depending upon the ratio between the monthly billing of the radiology department and the monthly billings of the hospital, but that percentage was applied each month to the total cash receipts of the hospital for that month. No attention was paid to the receipts of the radiology department nor to the unpaid radiology bills; Instead, the total hospital receipts were simply divided between the hospital and the doctors according to the formula. In effect, under Formula No. 2, the doctors’ interest was in cash received by the hospital regardless-of its source. When they were paid each month their interest in those receipts was satisfied. Under this approach the doctors had no concern with amounts billed by their department but not yet paid. Even if none of the bills for radiological services were ever paid the doctors would have been compensated each month.
After having received a share of the hospital receipts each month for a period of nine years without regard to the unpaid billings of the radiology department, the'doctors are now trying to reject Formula No. 2 and reinstate Formula No. 1. Their object is to claim a share of the unpaid billings of the radiology department as of the date their employment was ter*445minated. In so doing they are ignoring the fact that whether the radiology bills were paid or not had no direct bearing on their compensation during all the years in which Formula No. 2 was in force.
The doctors attempt to justify their effort to claim additional compensation under a formula discarded in 1953 on the ground that they never understood the new formula and never agreed to its use. The doctors concede that Formula No. 2 was a more equitable formula. Since the doctors accepted the benefits of the new formula for nine years their present contention is not worthy of serious consideration.
I dissent.
Sloan, J., joins in this dissent.